DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2022 was considered by the examiner.

Response to Amendment
This office action is responsive to the amendment filed on 02/01/2021. As directed by the amendment: Claim 1 has been amended, claims 5-6 and 11 have been cancelled, and no new claims are added. Thus, claims 1-4, 7-10, and 12-23 are presently pending in the application.

Response to Arguments
Applicant’s arguments with respect to the rejections of the claims have been fully considered and are persuasive. Applicant’s amendments have overcome the previous rejection; claims 1-4, 7-10, and12-23 are now allowable.

Allowable Subject Matter
Claims 1-4, 7-10, and 12-23 are allowed.
the claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed drug delivery device and the two detectors.
The closest prior art: Friedli (US 2006/0224123), Pedersen (US 2014/0074041), and Butler (US 2015/0343152).
Regarding claim 1, Friedl, Pedersen, and Butler fail to teach among all the limitations or render obvious a first sensor comprising two detectors that detect rotation of the dose dial member wherein the two detectors detect features of the dose dial member when the features pass by the two detectors, in combination with the structure and function as claimed. 
Friedli discloses two detectors (5 and 6; Fig.1) that detect rotation of a sleeve (3) (the claim cites that the two detectors are part of the first sensor that detect rotation of a dial member) instead of a dial member. A second sensor detects movement of the sleeve while the first sensor with the detectors detect movement of the dial member.
Pedersen discloses a first sensor arrangement (40) that detects rotation of a dosage tube (6), a second sensor arrangement (50) detects rotation of nut (8), and a third sensor arrangement (60) that detects axial movement. There is no features that pass between two detectors, and the two detectors should be part of one sensor. 
Butler discloses two sensors that detect tracks on a rotational sleeve wherein both sensors do not have two detectors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./            Examiner, Art Unit 3783

                                                                                                                                                                                          
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783